DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim(s) 1, 4, 5, 6, 8, 11, 12, 14-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 (similarly claims 14, 15) recite: “information about a read at least one portion”.  It is unclear what this limitation means.  

Claim 1 (similarly claims 14, 15) recite: “whether the information sent to the second guest system”.  It is unclear how the information was sent to the second guest system since sending of the information was not recited.

Claim 4 recite: “the information sent to the second guest system”.  It is unclear how the information was sent to the second guest system since sending of the information was not recited.

Usage of punctuations in claim(s) 4, 5 is/are improper thus the examiner is unable to correctly interpret the claim(s).

Claim 4 recites the limitation "the at least one portion." in last line.  There is insufficient antecedent basis for this limitation in the claim.

Claim 6 recites the limitation "the at least one portion" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 8 recites the limitation "the at least one portion".  There is insufficient antecedent basis for this limitation in the claim.

Claim 8 recites the limitation "comparing the determined check sum with a stored check sum".  It is unclear what the stored check sum is.  

Claim 8 recites the limitation "the at least one result".  There is insufficient antecedent basis for this limitation in the claim.

Claim 11 recites the limitation "commanding a fault recovery".  It is unclear if the control device is commanded for fault recovery or guest operating systems or etc.  

Claim 12 recite: display is a display of an instrument cluster of a vehicle and/or the information is safety-critical information.  The examiner is unclear how to interpret the limitation.

Claim 16, 19 recites the limitation "the display".  There is insufficient antecedent basis for this limitation in the claim.

Claim 17 recites the limitation "the location".  There is insufficient antecedent basis for this limitation in the claim.

Claim 17 recites the limitation "consumption value".  The examiner is unclear what the consumption value is indicating (i.e. fuel, battery, etc.)

Claim 20 recites the limitation "the second or third system".  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.

As per claim 14, this is rejected under 35 USC §101, program per se, as being directed to non-statutory subject matter because the claim as a whole lacks any structural/hardware elements, thus, not falling into a proper established patent eligible category subject matter (machine, manufacture, process and composition of matter).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) *** is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed et al. (Pub 20160328272) (hereafter Ahmed) in view of Staudenmaier et al. (Pub 20160138968) (hereafter Staud)

As per claim 1, Ahmed teaches:
A method for operating a control device comprising at least one processor and at least one memory connected to the at least one processor, the method comprising: ([Paragraph 39], Each of the major operating systems may be bound to 
running a virtualization layer on the at least one processor, the virtualization layer being adapted to assign processor time and memory to a plurality of guest systems running on the virtualization layer, the plurality of guest systems comprising a first guest operating system and a second guest operating system, wherein the first guest operating system is a real time operating system; ([Paragraph 39], This strong binding results in an environment in which a first guest operating system (OS) can run on a specific core (or cores) of a multi-core processor such that the first guest OS cannot interfere with the operations of other guest OSs running on different cores. The guest OS may be configured to run without referencing a hypervisor layer, but rather may run directly on the underlying silicon. This provides full hardware virtualization where each guest OS does not need to be changed or modified.  [Paragraph 80], The first guest operating system (e.g., "real time" QNX OS 416) may be configured for high reliability operation.  Multi-core processing environment 400 may be configured to provide virtualization for at least a second guest operating system (e.g., Linux OS 418) in a second and different core (e.g., Core 1) or cores of the multi-core processor.)
obtaining, by the second guest system, information to be displayed on at least one display; ([Paragraph 4], The system further includes an electronic display configured to receive the display data generated by the graphics processing unit and to present the display data to a user.  [Paragraph 10], In some embodiments, the graphics processing unit is configured to identify pieces of each task to be displayed and to store the identified pieces in a framebuffer. In some embodiments, the rendering core comprises a plurality of framebuffers. Each of the framebuffers may be designated for one of the plurality of processing domains and configured to store pieces of each task identified by the graphics processing unit as pieces of the task to be displayed.  [Paragraph 38], A first operating system environment for the high reliability domain may reliably drive a display having cluster information. A second operating system environment for the cloud domain may support the new user or vehicle apps. A third operating system environment for the entertainment domain may support various entertainment applications and user interface components. A fourth operating system environment for the ADAS domain may support provide an environment for running ADAS applications. In some embodiments, a fifth operating environment may control the graphical human machine interface (HMI) as well as handle user inputs. Each of the operating system environments may be dedicated to different cores (or multiple cores) of a multi-core system-on-a-chip (SoC). In various embodiments, any number and/or type of operating environments may be provided in addition to or in place of the operating environments described herein.  [Paragraph 41], Vehicles such as automobile 1 may include user interface systems. Such user interface systems can provide the user with safety related information (e.g., seatbelt information, speed information, tire 
preparing, by the second guest system, at least one display frame to be sent to the at least one display;
reading, by the first guest system, at least one portion of the at least one display frame, or retrieving, by the first guest system, information about a read at least one portion of the at least one display frame; and ([Paragraph 10], In some embodiments, the graphics processing unit is configured to identify pieces of each task to be displayed and to store the identified pieces in a framebuffer. [Paragraph 38], A first operating system environment for the high reliability domain may reliably drive a display having cluster information. A second operating system environment for the cloud domain may support the new user or vehicle apps. A third operating system environment for the entertainment domain may support various entertainment applications and user interface components. A fourth operating system environment for the ADAS domain may support provide an environment for running ADAS applications. In some embodiments, a fifth operating environment may control the graphical human machine interface (HMI) as well as handle user inputs. Each of the operating system environments may be dedicated to different cores (or multiple cores) of a multi-core system-on-a-chip (SoC). In various embodiments, any number and/or type of operating environments may be provided in addition to or in place of the operating environments described herein.  [Paragraph 41], Vehicles such as automobile 1 may include user interface systems. Such user interface systems can provide the user with safety related 
determining, by the first guest system, whether the information sent to the second guest system is correctly generated in the at least one display frame based on the at least one portion. ([Paragraph 51], Multi-core processing environment 400 may be connected to connector hardware which allows multi-core processing environment 400 to receive information from other devices or sources and/or send information to other devices or sources.  [Paragraph 130], In other words, framebuffers 923 may be configured to store "pieces" of each task or domain to be displayed. For example, for a navigation task, the various components stored in a framebuffer 923 related to the infotainment domain may relate to a map display and configuration, icons, text, etc. A weather task may include various components such as texts and graphical symbols of weather such as clouds and sun, and so forth. Also in step 6, the software-based tasks that are already processed away from high reliability rendering core 915 (e.g., by cloud software rendering core 917) may be sent to a shared memory framebuffer 925 designated for the particular domain. As with framebuffers 923, shared memory framebuffer 925 may receive various components (e.g., "pieces") of the task.  [Paragraph 131], Compositor 927 may assemble the various 
	However, Ahmed does not explicitly disclose determining information sent is correctly generated.
	Staud teaches determining information sent is correctly generated. ([Paragraph 2], Many current automotive vehicles are provided with visual displays for presenting information to the driver or passengers. Usually such displays are built into the infotainment systems or the instrument cluster. The graphical content of these displays is usually generated by a controller.  Usually a checksum is generated over critical areas of the screen and matched against pre-calculated checksums. In cases where the checksum does not match, this indicates that there is a problem with the displayed image.)


As per claim 2, rejection of claim 1 is incorporated:
Ahmed teaches wherein a width of the at least one display frame to be sent to the at least one display is at least 5 times larger than a width of the at least one portion of the at least one display frame, and/or a height of the at least one display frame to be sent to the at least one display is at least 5 times larger than a height of the at least one portion of the at least one display frame. ([Paragraph 46], The multi-core processing environment may reconfigure the display areas in response to system events, user input, program instructions, etc. For example, if a user exits the weather application, the phone application and navigation application may be resized to fill CID 210.  [Paragraph 131], Compositor 927 may resize icons, text, or other components of a display, rearrange tasks (e.g., in multiple displays, in the same display, etc.). Compositor 927 may assemble the various components into an assembled task.) 


As per claim 3, rejection of claim 1 is incorporated:
Ahmed teaches writing, by the second guest system, the at least one display frame to be sent into a data output memory of a graphic controller, wherein said reading comprises reading, by the first guest system, the at least on portion of the at least one display from the data output memory. ([Paragraph 100], Both events and frame buffer content are passed from domain to domain using shared memory. Each guest operating system or domain therefore prepares its own graphical content (e.g., a music player application prepares its video output) and this graphical content is provided to the compositor for placing the various graphics content from the various domain at the appropriate position on the combined graphics display output. Referring to cluster display 426, for example, applications on high reliability domain 408 may create graphics for spaces A on the display 426. Such graphics content may be provided to FB client 454 and then to FB video 452 via shared memory 424.  [Paragraph 51], Multi-core processing environment 400 may be connected to connector hardware which allows multi-core processing environment 400 to receive information from other devices or sources and/or send information to other devices or sources)

As per claim 4, rejection of claim 1 is incorporated:
Ahmed teaches providing, by the second guest system, to a graphic controller the at least one display frame to be sent; and
rendering, by the graphic controller, the at least one display frame to be sent to the at least one display, wherein said retrieving comprises obtaining from a display data checking hardware module at least one result about a check, performed by the display data checking hardware module, whether the at least one portion of the at least one display frame rendered by the graphic controller and read by the display data checking hardware module including the information sent to the second guest system is correctly generated in the at least one display frame based on the at least one portion. ([Paragraph 100], Both events and frame buffer content are passed from domain to domain using shared memory. Each guest operating system or domain therefore prepares its own graphical content (e.g., a music player application prepares its video output) and this graphical content is provided to the compositor for placing the various graphics content from the various domain at the appropriate position on the combined graphics display output. Referring to cluster display 426, for example, applications on high reliability domain 408 may create graphics for spaces A on the display 426. Such graphics content may be provided to FB client 454 and then to FB video 452 via shared memory 424.  [Paragraph 51], Multi-core processing environment 400 may be connected to connector hardware which allows multi-core processing environment 400 to receive information from other devices or sources and/or send information to other devices or sources  [Paragraph 131], Compositor 927 may assemble the various components received from framebuffers 923 and 925. Compositor 927 may be configured to determine an appropriate configuration for the display. For example, compositor 927 may determine on which display a task should be shown, dimensions of the display, a configuration of the various icons and 
Staud teaches display data checking including information sent is correctly generated. ([Paragraph 2], The graphical content of these displays is usually generated by a controller. Generally, the controller contains at least a CPU (central processing unit) and a GPU (graphic processing unit).  Many current automotive vehicles are provided with visual displays for presenting information to the driver or passengers. Usually such displays are built into the infotainment systems or the instrument cluster. The graphical content of these displays is usually generated by a controller.  Usually a checksum is generated over critical areas of the screen and matched against pre-calculated checksums. In cases where the checksum does not match, this indicates that there is a problem with the displayed image.)

As per claim 5, rejection of claim 1 is incorporated:
Ahmed teaches providing, by the second guest system, to a graphic controller the at least one display frame to be sent;
capturing, by an image grabbing device, the at least one portion of the at least one display frame sent from the graphic controller to the at least one display, at a display port; and 
storing, the captured at least one portion of the at least one display frame in the at least one memory,
wherein said reading comprises reading, by the first guest system, the captured at least one portion of the at least one display frame. ([Paragraph 100], Both events and frame buffer content are passed from domain to domain using shared memory. Each guest operating system or domain therefore prepares its own graphical content (e.g., a music player application prepares its video output) and this graphical content is provided to the compositor for placing the various graphics content from the various domain at the appropriate position on the combined graphics display output. Referring to cluster display 426, for example, applications on high reliability domain 408 may create graphics for spaces A on the display 426. Such graphics content may be provided to FB client 454 and then to FB video 452 via shared memory 424.  [Paragraph 51], Multi-core processing environment 400 may be connected to connector hardware which allows multi-core processing environment 400 to receive information from other devices or sources and/or send information to other devices or sources  [Paragraph 131], Compositor 927 may assemble the various components received from framebuffers 923 and 925. Compositor 927 may be configured to determine an appropriate configuration for the display. For example, compositor 927 may determine on which display a task should be shown, dimensions of the display, a configuration of the various icons and text within the display, whether or not to display a particular 

As per claim 6, rejection of claim 1 is incorporated:
Ahmed teaches wherein, the at least one portion is or are located on the at least one display frame at a position, wherein the information obtained by the second guest system should be displayed, the method further comprising determining, by the first guest system, the position on the at least one display frame of the at least one portion of the at least one display frame based on the information to be displayed. ([Paragraph 131], Compositor 927 may assemble the various components received from framebuffers 923 and 925. Compositor 927 may be configured to determine an appropriate configuration for the display. For example, compositor 927 may determine on which display a task should be shown, dimensions of the display, a configuration of the various icons and text within the display, whether or not to display a particular component, etc. Compositor 927 may determine a task with 

As per claim 7, rejection of claim 1 is incorporated:
Ahmed teaches further comprising determining whether the information is generated in the at least one display frame within a predefined time period. ([Paragraph 80], The first guest operating system (e.g., "real time" QNX OS 416) may be configured for high reliability operation.  [Paragraph 140], These tasks generally represent a display to render on a vehicle display. For example, a high priority task may relate to a navigation display that has to update in real time or near real time, a warning display, a display that displays the current speed of the vehicle, etc.  [Paragraph 144], For example, one task may need to update in real-time while the other task only requires intermittent updates or the content of one task may be more important than the content of another task. The priority level assignment may be made by, for example, an EGL extension such as EGL_IMG_Context_priority.)


As per claim 8, rejection of claim 1 is incorporated:
Staud teaches wherein said determining comprises at least one of:
(a) determining a check sum of the at least one portion before and after the preparation of the at least one display frame and comparing the check sums;
(b) determining a check sum of the at least one portion and comparing the determined check sum with a stored check sum;
(c) using a digital filter and/or best fit algorithm to determine a position of a needle in the at least one portion;
(d) comparing the at least one portion with a stored image; and 
(e) analyzing the at least one result obtained from a display data checking hardware module. ([Paragraph 2], The graphical content of these displays is usually generated by a controller. Generally, the controller contains at least a CPU (central processing unit) and a GPU (graphic processing unit).  Many current automotive vehicles are provided with visual displays for presenting information to the driver or passengers. Usually such displays are built into the infotainment systems or the instrument cluster. The graphical content of these displays is usually generated by a controller.  Usually a checksum is generated over critical areas of the screen and matched against pre-calculated checksums. In cases where the checksum does not match, this indicates that there is a problem with the displayed image.)

As per claim 9, rejection of claim 1 is incorporated:
Ahmed teaches wherein the first guest system only reads every second or third line and/or row of the at least one portion of the at least one display frame for said determining. ([Paragraph 80], The first guest operating system (e.g., "real time" QNX OS 416) may be configured for high reliability operation.  [Paragraph 140], These tasks generally represent a display to render on a vehicle display. For example, a high priority task may relate to a navigation display that has to update in real time or near real time, a warning display, a display that displays the current speed of the vehicle, etc.)
Staud teaches ([Paragraph 2], The graphical content of these displays is usually generated by a controller. Generally, the controller contains at least a CPU (central processing unit) and a GPU (graphic processing unit).  Many current automotive vehicles are provided with visual displays for presenting information to the driver or passengers. Usually such displays are built into the infotainment systems or the instrument cluster. The graphical content of these displays is usually generated by a controller.  Usually a checksum is generated over critical areas of the screen and matched against pre-calculated checksums. In cases where the checksum does not match, this indicates that there is a problem with the displayed image.)

As per claim 10, rejection of claim 1 is incorporated:
Ahmed teaches wherein said obtaining comprises obtaining a value of a safety-critical information. ([Paragraph 80], The first guest operating system (e.g., 

As per claim 11, rejection of claim 1 is incorporated:
Staud teaches wherein if it is determined that the information is not generated in a predefined time period and/or is not correctly generated, the method further comprises at least one of:
commanding the control device to enter a safe state and 
commanding a fault recovery. ([Paragraph 2], The graphical content of these displays is usually generated by a controller. Generally, the controller contains at least a CPU (central processing unit) and a GPU (graphic processing unit).  Many current automotive vehicles are provided with visual displays for presenting information to the driver or passengers. Usually such displays are built into the infotainment systems or the instrument cluster. The graphical content of these displays is usually generated by a controller.  Usually a checksum is generated over critical areas of the screen and matched against pre-calculated checksums. In cases where the checksum does not match, this indicates that there is a problem with the displayed image.  The display could then be entirely disabled so that incorrect information is not presented to the driver.)

As per claim 12, rejection of claim 1 is incorporated:
Ahmed teaches wherein the at least one display is a display of an instrument cluster of a vehicle, and/or the information is safety-critical information. ([Paragraph 80], The first guest operating system (e.g., "real time" QNX OS 416) may be configured for high reliability operation.  [Paragraph 140], These tasks generally represent a display to render on a vehicle display. For example, a high priority task may relate to a navigation display that has to update in real time or near real time, a warning display, a display that displays the current speed of the vehicle, etc.)

As per claim 13, rejection of claim 1 is incorporated:
Ahmed teaches wherein said obtaining comprises sending, by the first guest system, information to the second system to be displayed on the at least one display. ([Paragraph 51], Multi-core processing environment 400 may be connected to connector hardware which allows multi-core processing environment 400 to receive information from other devices or sources and/or send information to other devices or sources.  [Paragraph 130], In other words, framebuffers 923 may be configured to store "pieces" of each task or domain to be displayed. For example, for a navigation task, the various components stored in a framebuffer 923 related to the infotainment domain may relate to a map display and configuration, icons, text, etc. A weather task may include various components such as texts and graphical symbols of weather such as clouds and sun, and so forth. Also in step 6, the software-based tasks that are already processed away from high reliability rendering core 915 (e.g., by cloud software rendering core 917) may be sent to a shared memory framebuffer 925 

As per claim 14, this is a computer program product claim corresponding to the method claim 1.  Therefore, rejected based on similar rationale.

As per claim 15, this is a control device claim corresponding to the method claim 1.  Therefore, rejected based on similar rationale.

As per claim 16, rejection of claim 1 is incorporated:
Ahmed teaches wherein a width of the at least one display frame to be sent to the display is at least 20 times larger than a width of the at least one portion of the at least one display frame, and/or a height of the at least one display frame to be sent to the display is at least 20 times larger than a height of the at least one portion of the at least on display frame. ([Paragraph 46], The multi-core processing environment may reconfigure the display areas in response to system events, user input, program instructions, etc. For example, if a user exits the weather application, the phone application and navigation application may be resized to fill CID 210.  [Paragraph 131], Compositor 927 may resize icons, text, or other components of a display, rearrange tasks (e.g., in multiple displays, in the same display, etc.). Compositor 927 may assemble the various components into an assembled task.) 
It is obvious to a person with ordinary skill in the art, that the resizing of an icon, application, texts, etc. can include sizes that are 20 times larger.

As per claim 17, rejection of claim 3 is incorporated:
Ahmed teaches further comprising determining the location of the at least one display from in the data output memory. ([Paragraph 51], Multi-core processing environment 400 may be connected to connector hardware which allows multi-core processing environment 400 to receive information from other devices or sources and/or send information to other devices or sources.  [Paragraph 130], In other words, framebuffers 923 may be configured to store "pieces" of each task or domain to be displayed. For example, for a navigation task, the various components stored in a framebuffer 923 related to the infotainment domain may relate to a map display and configuration, icons, text, etc. A weather task may include various components such as texts and graphical symbols of weather such as clouds and sun, and so forth. Also in step 6, the software-based tasks that are already processed away from high reliability rendering core 915 (e.g., by cloud software rendering core 917) may be sent to a shared memory framebuffer 925 designated for the particular domain. As with framebuffers 923, shared memory framebuffer 925 may receive various components (e.g., "pieces") of the task.)

As per claim 18, rejection of claim 10 is incorporated:
Ahmed teaches wherein the value of the safety-critical information comprises at least one of:
a speed value;
a rotational speed value;
a consumption value; and
a battery value. ([Paragraph 80], The first guest operating system (e.g., "real time" QNX OS 416) may be configured for high reliability operation.  [Paragraph 140], These tasks generally represent a display to render on a vehicle display. For example, a high priority task may relate to a navigation display that has to update in real time or near real time, a warning display, a display that displays the current speed of the vehicle, etc.)

As per claim 19, rejection of claim 11 is incorporated:
Staud teaches wherein entering the safe state comprises at least one of:
displaying a blank screen;
switching off the display backlight;
displaying a default screen; and 
falling back to a simpler rendering scheme; and
wherein the fault recovery comprises at least one of:
	rebooting the second guest system;
	rebooting the control device;
	resetting the display hardware;
	restarting a module generating the at least one display frame; and 
	switching to a third guest system that is redundant to the second guest operating system. ([Paragraph 2], The display could then be entirely disabled so that incorrect information is not presented to the driver.  Such an additional check method is required to fulfil the functional safety requirements to achieve an ASIL certification.)


As per claim 20, rejection of claim 19 is incorporated:
Ahmed teaches wherein the safe state remains activated until the second or third system generates correctly the information in the at least one display frame. ([Paragraph 94], In the case of crash of an individual guest OS, this property advantageously allows the remainder of the system to function while the crashed OS is able to reboot without affecting the other OSs.  [Paragraph 89], Hypervisor 402 can create a backup copy of the guest operating system's kernel and device tree and to store the information in a hypervisor-protected memory area. When the guest attempts to reset the system, a hypervisor trap will initiate a guest reset. This guest reset will be conducted by restoring the kernel and device tree from the backup copy, reinitializing the assigned core's CPU state, and then handling control back to the guest for bootup of the guest.)
Staud teaches ([Paragraph 2], Examples of such safety critical information are a selected gear, a warning message such as low tyre pressure or an airbag malfunction. Such information is deemed safety critical because presentation of incorrect information could lead to a situation where the safety of a driver or passenger could be put at risk. Known solutions for verifying the information sent out to a display screen employ an additional apparatus. Usually a checksum is generated over critical areas of the screen and matched against pre-calculated checksums. In cases where the checksum does not 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG U KIM whose telephone number is (571)270-1313.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DONG U KIM/Primary Examiner, Art Unit 2196